Citation Nr: 1106705	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right ankle 
disability, to include the threshold matters of the propriety of 
the severance of service connection for right ankle degenerative 
joint disease (DJD) with reduction of the rating for residuals of 
a right medial malleolus fracture (right ankle disability) from a 
combined 30 percent to 20 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, continued a 10 percent rating assigned for his right ankle 
disability.  The Veteran's claims file is now in the jurisdiction 
of the Anchorage, Alaska RO.  In May 2004, an informal conference 
was held before a Decision Review Officer (DRO) at the RO; a 
report is associated with the Veteran's claims file.  

In October 2006, the case was remanded for additional development 
and to satisfy notice requirements.  A June 2008 rating decision 
increased the rating for the right ankle disability from 10 
percent (under 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5273-
5024 for painful or limited motion of a major joint or group of 
minor joints) to 20 percent (under Code 5271 for marked limited 
motion of the ankle), effective April 28, 2008 (the date of a VA 
examination).  The Veteran continued to express dissatisfaction 
with the rating assigned (see November 2008 report of contact), 
and as it was less than the maximum under the applicable 
criteria, the matter remained on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Notably, he did not appeal the effective date 
assigned.

In November 2008, the matter of entitlement to a rating in excess 
of 20 percent for the right ankle was remanded for additional 
development.  A June 2009 rating decision granted service 
connection for degenerative joint disease (DJD) of the right 
ankle, rated 10 percent, effective April 28, 2008.  This separate 
rating for arthritis, effectively, increased the rating for the 
Veteran's right ankle disability from 20 percent to a combined 30 
percent (based on a formulation of 20 percent under Code 5271 and 
10 percent under Code 5010 for arthritis with limitation of 
motion).  

In September 2009, the matter of entitlement to a combined rating 
in excess of 30 percent for the right ankle was remanded for 
additional development.  The Board also invited the RO's 
attention to the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding), noting that the two ratings assigned for the right 
ankle disability were based on the same symptoms/impairment of 
ankle function.  A May 2010 rating decision found that there was 
clear and unmistakable error (CUE) in the grant of service 
connection for DJD of the right ankle, and proposed to sever 
service connection for DJD of the right ankle.  An August 2010 
rating decision implemented the severance, effective September 1, 
2010.

Although the Veteran did not specifically appeal the matter of 
the propriety of the severance of service connection for right 
ankle DJD, whether the severance of service connection for DJD 
was proper is a threshold question that must be resolved, and an 
appeal in that matter is implicitly part and parcel of the appeal 
in the broader issue at hand.  The issue has been characterized 
accordingly.  

The matter of the rating for a right ankle disability, to 
include DJD, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


FINDING OF FACT

As competent evidence in the record shows that the Veteran's 
right ankle DJD is related to his service-connected right ankle 
disability, the award of service connection for right ankle DJD 
by rating decision in June 2009 was proper, and did not involve 
clear and unmistakable error.


CONCLUSION OF LAW

The severance of service connection for right ankle DJD was not 
proper; restoration of service connection for right ankle DJD is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations do not apply to the matter at hand, as 
it involves the propriety of a severance of service connection, 
which requires application of the clear and unmistakable (CUE) 
standard of review.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply in 
matters of revision of an RO decision on the basis of CUE.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).  

The Board notes, however, that when severance of service 
connection is deemed warranted, there are certain due process 
protections afforded the Veteran, specifically:  A rating 
proposing severance is to be prepared setting forth all material 
facts and reasons.  The Veteran should  be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  He must be given 60 days for 
response/presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.103(b)(2), 
3.105(d).  Based upon a careful review of the record, it appears 
the Veteran was afforded adequate explanation and due process in 
this matter.  Regardless, inasmuch as this decision grants that 
portion of the appeal that is addressed, i.e., restores service 
connection for right ankle DJD, any procedural error in the 
matter addressed is harmless.

B.	Legal Criteria, Factual Background, Analysis

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the rating decision granting 
service connection was "clearly and unmistakably erroneous."  
See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden 
of proof in such case is on the Government.  38 C.F.R. 
§ 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

CUE is defined as "a very specific and rare kind of error."  
"It is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether there is CUE in a prior determination: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

In determining whether service connection will be severed, VA may 
- and, in fact, must - consider evidence that was generated after 
the original decision was made.  Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006) (a "severance decision focuses -not on whether 
the original decision was clearly erroneous - but on whether the 
current 'evidence establishes that [service connection] is 
clearly erroneous'". (quoting 38 C.F.R. § 3.105(d)); see Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997) (38 C.F.R. § 3.105(d) 
"clearly contemplates the consideration of evidence acquired 
after the original grant of service connection").

Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either due to, or the 
result of, or aggravated by a service connected disability.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995)(en banc).  

In January 2003, the Veteran filed an increased rating claim for 
all his service-connected disabilities, including his right ankle 
disability.  

On October 2003 VA examination, the Veteran stated that the pain 
in his right ankle was constant (2 on a scale of 10), and 
increased with walking around during his daily activities (up to 
a 5 on a scale of 10).  He reported that he was being followed by 
a podiatrist, who had prescribed orthotics to help relieve the 
pain.  He also reported that he was employed seasonally for the 
winter as a heavy equipment operator at Elmendorf Air Force Base, 
and indicated that he experienced increased pain in his right 
ankle if the equipment he was operating had stiff accelerator 
pedals.  On physical examination, the Veteran had full, active 
ranges of motion in his right ankle.  There was some medial 
malleolar tenderness in his right ankle, and it was also slightly 
larger than his left medial malleolar.  The right plantar surface 
with raised tendon band was also most noticed with dorsiflexion 
and was not tender.  Based on the foregoing, the examiner opined 
that the Veteran had full, active ranges of motion in the right 
ankle with tenderness to palpation of the medial malleolus.  July 
2003 X-rays showed an old, ununited fracture of the medial 
malleolus; and moderate narrowing of the medial aspect of the 
mortis at the site of the old fracture.

In December 2003, the RO found that the evidence of record, which 
included the findings reported during the October 2003 VA 
examination, did not warrant a rating in excess of 10 percent for 
the Veteran's right ankle disability. 

On April 28, 2008 VA examination, the Veteran stated that the 
pain in his right ankle was constant (6 on a scale of 10), and 
increased with walking around during his daily activities (up to 
a 10 on a scale of 10).  His current treatment regimen included 
taking pain medication as necessary; bracing his ankle with high 
quarter shoes; and avoiding walking, especially on uneven 
grounds.  It was noted that the Veteran used orthotic inserts to 
aid in walking; that he was able to stand for 15-30 minutes; and 
that he was able to walk for a quarter mile.  On physical 
examination, there was no instability, tendon abnormality, or 
angulation in the right ankle.  Dorsiflexion ranges of motion 
were 0 to 10 degrees against gravity; 0 to 15 degrees when 
passive, and 0 to 0 degrees against strong resistance.  There was 
no additional loss of motion on repetitive use.  Other 
significant clinical findings included some slight motion at the 
nonunion site of the medial malleolar facture, and no active 
plantarflexion.  X-rays showed continued nonunion of the fracture 
of the medial malleolus, similar to that shown in the July 2003 
X-ray; a mild plantar heel spur; and mild degenerative changes of 
the anterior tibiotalar articulation, which appeared greater than 
that previously seen in the July 2003 X-ray.  Based on the 
foregoing, it was the examiner's impression that the Veteran 
continued to have residual problems with his prior right ankle 
fracture, including DJD of the right ankle and symptomatic 
nonunion of the medial malleolus.  These disabilities caused him 
to experience decreased mobility, weakness or fatigue, and 
decreased strength and pain in the lower extremity.  It also 
affected his work in that he had to put a block under the 
accelerator pedal of any motorized vehicle that he operated 
because he had no useful plantar flexion of the ankle.  He also 
had to change the pitch of the accelerator pedal to accommodate 
the lost motion in his ankle, and brake with his left foot.

A June 2008 rating decision, based upon the findings reported on 
April 28, 2008 VA examination, increased the rating for the 
Veteran's right ankle disability to 20 percent (for marked 
limitation of motion under 38 C.F.R. § 4.71a, Code 5271).  

In June 2009, the RO noted that the April 28, 2008 VA examiner 
had indicated that the Veteran's right ankle DJD was related to 
his service-connected right medial malleolus fracture and granted 
service connection for right ankle DJD, rated 10 percent under 
38 C.F.R. § 4.61, Code 5010 (for arthritis with limitation of 
motion).  This award of secondary service connection for right 
ankle DJD had the effect of increasing the rating for the 
Veteran's service-connected right ankle disability to a combined 
30 percent (based on a formulation of 20 percent under Code 
5271for marked limitation of motion and 10 percent under Code 
5010 for arthritis with limitation of motion).  

As was noted above, an August 2010, rating decision severed 
service connection for right ankle DJD, explaining that the right 
ankle residuals of a medial malleolus fracture were already 
service connected.  Therefore, to award service connection for 
both the DJD and the medial malleolus fracture would cause the 
disabilities to be "evaluated using the same criteria related to 
painful, limited motion."  See May 2010 rating decision 
(proposing severance of service connection for DJD of the right 
ankle).  The severance of service connection for DJD of the right 
ankle effectively reduced the rating assigned for the Veteran's 
right ankle disability to 20 percent under Code 5271.

Initially, the Board notes that there is a legal distinction 
between an award of service connection for specific pathology and 
an award of a separate compensable rating for such pathology.  
The award of secondary service connection for additional 
pathology that is related to a service connected disability 
simply recognizes that such pathology is service connected, and 
must be considered in rating the underlying condition.  The award 
of a separate compensable rating goes further, and acknowledges 
that the additional pathology produces separate and distinct 
symptoms that are not recognized in the rating for the underlying 
disability.  

Here, an April 28, 2008 VA examination established that the 
Veteran's right ankle DJD is related to his service-connected 
residuals of right medial malleolus fracture. A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a).  Accordingly, it was entirely proper (and not clear 
and unmistakable error) for the RO to have granted service 
connection for the right ankle DJD; such award recognizes that 
the newly shown DJD is part and parcel of the service connected 
right ankle disability, and must be considered in rating the 
disability.  Severing service connection for right ankle DJD 
removes it from consideration in rating the ankle disability.  
Accordingly, the severance of service connection for right ankle 
DJD was improper, and restoration of service connection for right 
ankle DJD is warranted.  See 38 C.F.R. §§ 3.105(d).  


ORDER

As severance of service connection for right ankle DJD was 
improper, service connection for such disability is restored.


REMAND

The analysis of the appeal progresses to the matter of the rating 
assigned for residuals of a right medial malleolus fracture with 
DJD.  Because the Board's decision above has restored service 
connection for right ankle DJD (and such disability was, by 
inference because it was not service-connected, not considered by 
the RO in its most recent rating of the Veteran's right ankle 
disability), due process considerations mandate that the RO 
should have the initial opportunity to reconsider the rating 
assigned for the Veteran's right ankle disability in light of the 
restoration of service connection for DJD.

The Board observes that while assigning separate compensable 
ratings under Codes 5271 and 5010 does violate the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (because it assigns 
separate ratings for the same symptoms/functional impairment 
under different diagnoses), there may nonetheless be right ankle 
symptoms and functional impairment that are not recognized by the 
20 percent (maximum) rating assigned under Code 5271 (for marked 
limitation of motion), and such would therefore warrant the 
assignment of a separate rating, an alternate analogous rating, 
or referral for extraschedular consideration.  Specifically, it 
may well be that an ununited fracture produces functional 
impairment (weakness, instability, e.g.) beyond marked limitation 
of motion.  Notably, consideration of this matter may raise 
medical questions that require medical guidance.    

Accordingly, the case is REMANDED for the following:

The RO should arrange for any further 
development deemed necessary, then reconsider 
the matter of the rating assigned for the 
Veteran's residuals of a right medial 
malleolus fracture with DJD.  The RO must 
determine (a) Whether the right ankle 
disability (with evidence of an ununited 
fracture and DJD) has any manifestations 
beyond those recognized in Code 5271 (e.g., 
ankylosis or equivalent impairment, marked 
instability, weakness, etc)?  (b) Whether the 
criteria in Code 5271 are adequate or 
inadequate to reflect the manifestations and 
functional impairment shown? and (c) Whether 
an increased  rating under alternate criteria 
(or by assignment of a separate compensable 
rating for symptoms and/ or impairment that 
are not encompassed by Code 5271 is 
warranted? And whether the matter warrants 
referral for consideration of an 
extraschedular rating?  If a rating in excess 
of 20 percent for the right ankle disability 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


